DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 9/30/2022 is acknowledged.
Claims 13-16 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-12 have been considered on the merits.
Claim Objections
Claims 9-12 are objected to because of the following informalities:  The term “fulminating” appears to be more appropriate as “fulminant” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the term “the standard of passage” in line 4 and “fusion degree” in line 10. It is not clear what these terms intend to point out. What is the standard of passage? The instant specification discloses that “the standard of passage is that the cells grow to a fusion degree of 80-90% in the primary culture step” (para. [0016] of PGPub). Even if this sentence is considered to be a definition, however, it is not clear what the definition means. What does “fusion degree” mean? Do cells fuse together as if in homotypic fusion of cells (cell-cell fusion forming hybrid cells) ? What does “a fusion degree of 80-90%” mean? Clarification is required.
Claim 1 discloses “continuously culturing up to P2-P3” in line 8. It is not clear what is the maximum limit intended by this limitation of “P2-P3”. Does this step require culturing up to P2 or P3? Clarification is required. 
Claim 1 discloses “Shenmai injection”. It is not clear what this term is as the name does not provide metes and bounds of the material being used. According to the specification, this product is a traditional Chinese medicine but there is no description what it is composed of. This term is thus considered a trade name. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a traditional Chinese medicine with unidentified ingredients and, accordingly, the identification/description is indefinite.
 Claim 1 discloses “digesting” in line 9. It is not clear what this step is intended for. What does this step digest? There are no metes and bounds of this term. Does this mean cells are digested by enzymes? It appears that this means an enzymatic treatment of the cells to release from the culture plate. If so, applicant is advised to amend the claim to clearly disclose the intended step.
Claim 1 discloses the term “the cells” in line 11. The term is referring the cells collected in the subculture step. However, the subculture step discloses “collecting P1 primary cells” (line 5) and “collecting cells grown to a predetermined fusion degree” (lines 9-10). It is not clear if the step of phenotypic test refers either or both cells for the testing. Clarification is required. 
Claim 1 discloses “target MSCs” in line 13. It is not clear what the term “target” intends to point out. Clarification is required. 
Claims 5-8 disclose the step of “making sure that the samples are not exposed to high energy ray irradiation”. It is not clear what kind of an active step is carried out for the intended purpose not to be exposed to the irradiation. Clarification is required. 
	Claims 9-12 disclose three screening “steps”. It is not clear if the testing “fulminant” infectious diseases and a DNA test are carried out in a step as claimed, or they are merely a list of criteria. It appears that they are criteria for selecting eligible donors as disclosed at the end of each claim. Clarification is required. If they are active screening steps, applicant is advised to amend the claim language to clearly disclose active steps as screening steps. For example, 1) testing for fulminant infectious disease, etc.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims require a step of adding “Shenmai injection” during the culturing step. The “Shenmai injection” is not disclosed in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time of the application filed. The “Shenmai injection” is a mere name of an apparent Chinese traditional medicine according to the instant specification. However, the specification fails to describe what it is and how to make the “Shenmai injection”. It is concluded that “Shenmai injection” is not readily available to public in the US. Since it is not readily available to the public, the specification should provide sufficient written description about the “Shenmai injection” is and how it is made to carry out the claimed invention. Without such description in the specification, it cannot be considered that the inventors had a possession at the time of the invention filed.
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
 The instant claims disclose a method of culturing umbilical cord mesenchymal stem cells, and the method steps require a step of adding “Shenmai injection” during the culturing step.
The state of the prior art with regard to the culturing mesenchymal stem cells is high, and it is well known in the art that the MSCs are isolated from Wharton’s jelly, subculturing, passaging, using a hypoxic condition, etc.
	The use of Shenmai injection is not known in the cell culture art. As discussed above, the nature of Shenmai injection is not fully described or well known in the art. 
The level of one of ordinary skill in the art at the time of invention was advanced, being that of a person holding a Ph.D. or an M.D. However, a person skilled in the art would not readily understand what the Shenmai injection is without sufficient written description in the specification. Thus, there is no description in the specification how to make/use the Shenmai injection. 
MPEP2164.01(b) states “[a] key issue that can arise when determining whether the specification is enabling is whether the starting materials or apparatus necessary to make the invention are available. In the biotechnical area, this is often true when the product or process requires a particular strain of microorganism and when the microorganism is available only after extensive screening. The court in In re Ghiron, 442 F.2d 985, 991, 169 USPQ 723, 727 (CCPA 1971), made clear that if the practice of a method requires a particular apparatus, the application must provide a sufficient disclosure of the apparatus if the apparatus is not readily available. The same can be said if certain chemicals are required to make a compound or practice a chemical process. In re Howarth, 654 F.2d 103, 105, 210 USPQ 689, 691 (CCPA 1981).” 
Since the product utilized in the claimed method is not readily available and the specification does not provide sufficient disclosure of the product (i.e. Shenmai injection), it is the examiner’s position that the specification is not enabling to make the claimed invention.
Therefore, undue experimentations are required to make and use the claimed invention as one skilled in the art would not recognize what the Shenmai injection is or how to make the product required for the claimed invention.
Conclusion
No claims are allowed. 
The claims are free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1631